





EXHIBIT 10.1
EMPLOYMENT AGREEMENT - STEINKRAUSS


THIS EMPLOYMENT AGREEMENT (the “Agreement”), made as of September 11, 2019, is
entered into by and between Curis, Inc., a Delaware corporation (the “Company”),
and William E. Steinkrauss (the “Employee”).
WHEREAS, the Company desires to continue to employ the Employee, and the
Employee desires to continue to be employed by the Company on the revised terms
set forth in this Agreement. In consideration of the mutual covenants and
promises contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Term of Employment. The Company hereby agrees to continue to employ the
Employee, and the Employee hereby accepts continued employment with the Company,
upon the terms set forth in this Agreement, for the period commencing on
September 11, 2019 (the “Commencement Date”) and continuing until terminated in
accordance with the provisions of Section 4 (the “Employment Period”). During
the Employment Period, the Employee shall be an at-will employee of the Company
and the Employee’s employment and the Employment Period shall be freely
terminable by either party, for any reason, at any time, with or without cause
or notice, subject to the provisions set forth in Section 4 below.


2.Position.


(a)The Employee shall serve as Chief Financial Officer, Treasurer and Assistant
Secretary of the Company. The Employee shall have such duties and authority
consistent with his position as may be assigned from time to time by the
President and Chief Executive Officer of the Company. The Employee shall report
to, and be subject to the supervision of, the President and Chief Executive
Officer. The Employee agrees to devote his entire business time to the business
and interests of the Company during the Employment Period, provided, however,
that the Employee may serve on up to two Boards of Directors (whether for-profit
or not-for-profit) as long as such activities do not, alone or in the aggregate,
materially interfere with the performance of the Employee’s duties under this
Agreement, as determined in good faith by the President and Chief Executive
Officer of the Company and do not otherwise violate any restrictive covenants
applicable to the Employee or any other written agreement between the Company
and the Employee.


(b)The Employee agrees to abide by the rules, regulations, instructions,
personnel practices and policies of the Company and any changes therein which
may be adopted from time to time by the Company.




--------------------------------------------------------------------------------






3.Compensation and Benefits.


3.1Salary. During the Employment Period, the Company shall pay the Employee, in
periodic installments in accordance with the Company’s customary payroll
practices, a base salary of $11,730.77 per bi-weekly pay period (based upon 26
bi-weekly pay periods per annum, equal to $305,000 per annum). Such salary shall
be subject to annual review by the Board of Directors of the Company (the
“Board”) and/or the Compensation Committee of the Board (the “Compensation
Committee”).


3.2Equity Compensation. The Board or the Compensation Committee may award stock
options or other equity compensation to the Employee from time to time in their
sole discretion. The Employee may be eligible for an annual performance
equity-based award in connection with the Company’s annual performance equity
award cycle.


3.3Bonus; Cash Incentives.


(a)The Compensation Committee has the authority to award discretionary annual
cash bonuses to the executive officers of the Company, including the Employee.
Any bonus awarded shall be based on the achievement of specific objectives and
other factors established by the Board or the Compensation Committee. Such bonus
(if any) will be paid in the form of cash or capital stock, as determined by the
Compensation Committee. Upon the determination of the Compensation Committee,
acting in its sole discretion, the Employee may be entitled to receive an annual
bonus. The target bonus amount for which the Employee shall be eligible is forty
percent (40%) of his base salary.


(b)Any bonus or cash incentive awarded to Employee will be paid on or before
March 15 of the calendar year immediately following the year for which the bonus
or cash incentive was earned.


3.4Fringe Benefits. The Employee shall be entitled to participate in all medical
and other benefit programs that the Company establishes and makes available to
its employees, if any, to the extent that the Employee’s position, tenure,
salary, age, health and other qualifications make him eligible to participate.
This comprehensive program currently covers medical and dental benefits, life
and disability insurances, and a Section 125 Plan. The Employee will also be
eligible to participate in the Company’s 401(k) Plan. The Employee shall be
entitled to three weeks’ paid vacation per year subject to the Company’s
policies for accrual and use.


3.5Reimbursement of Expenses. The Company shall reimburse the Employee for all
reasonable travel, entertainment and other expenses incurred or paid by the
Employee in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement, upon presentation by the
Employee of documentation, expense statements, receipts, vouchers and/or such
other supporting information as the Company may request, provided, however, that
the maximum amount available for such travel, entertainment and other expenses
may be fixed in advance by the Company.


2

--------------------------------------------------------------------------------





3.6Tax Services Fees.


(a)The Company shall reimburse the Employee for reasonable documented tax and
professional services expenses, up to a maximum of seven thousand five hundred
($7,500) dollars per year, incurred by the Employee in connection with the
preparation of the Employee’s personal income tax returns and estate planning
(the “Professional Services Fees”).


(b)The Company shall pay the Employee a gross up payment equal to the sum of any
Federal and State Income Taxes and Social Security and Medicare Employment Taxes
(collectively, the “Taxes”) payable with respect to the Professional Services
Fees, plus such additional Taxes as may be imposed on the Employee attributable
to the receipt of such gross up payment. Any such payment for Taxes shall be
made no later than 60 days following the end of the year in which the Employee
remits the Taxes.


3.7Withholding. All salary, bonus, severance, and other compensation payable to
the Employee shall be subject to applicable withholdings.


4.Termination of Employment.


(a)The Company has the right to terminate the Employee’s employment under this
Agreement, by notice to the Employee in writing (i) for Cause (as defined
below), (ii) without Cause for any or no reason, or (iii) due to the Disability
(as defined below) of the Employee. Any such termination shall be effective upon
the date of such notice to the Employee, or such other date as may be specified
in such notice, in the case of termination for Cause or termination due to
Disability, and upon 30 days’ prior written notice to the Employee in the case
of termination without Cause for any or no reason.


(b)Employee’s employment under this Agreement shall terminate immediately upon
the Employee’s death.


(c)The Employee shall have the right to terminate his employment under this
Agreement (i) for any reason or no reason upon 30 days’ prior written notice to
the Company or (ii) for Good Reason (as defined below).


(d)As used in this Agreement, the terms below shall have the following meanings:
(i)“Cause” means (a) a good faith finding by the Company of the Employee’s
failure or refusal to substantially perform his duties or the Employee’s
continued neglect to perform such duties to the full extent of his abilities for
reasons other than death, physical or mental incapacity, (b) a good faith
finding by the Company of the Employee’s failure to perform his duties as
assigned to him by the Board, or the President and Chief Executive Officer of
the Company, (c) a good faith finding by the Company of dishonesty, gross


3

--------------------------------------------------------------------------------





negligence, or misconduct, (d) conviction or the entry of a pleading of guilty
or nolo contendere to any crime or felony, or (e) any breach or threatened
breach of any confidentiality, non-solicitation, or inventions agreement with
the Company. For purposes of determining “Cause” during the 12 months following
the consummation of a Change in Control Event, “Cause” shall instead be
determined as provided in Section 10(c)(1)(C) of the Company’s Third Amended and
Restated 2010 Stock Incentive Plan, as amended or replaced from time to time,
provided that this Agreement’s definition shall apply if no such definition
appears in the then current equity plan.


(ii)“Good Reason” shall mean (a) any material diminution in the Employee’s
authority, duties or responsibilities, or a requirement that he be required to
report to someone other than the Chief Executive Officer or the Board of
Directors; (b) any material reduction in his annual base salary; (c) any
material breach by the Company of this Agreement; or (d) any requirement by the
Company or of any person in control of the Company that the location at which
the Employee performs his principal duties for the Company be changed to a new
location that is more than 40 miles from the current principal location of the
Company, provided that (i) the Employee provides the Company with notice of the
condition described above within 90 days after the initial existence of the
condition; (ii) such condition is not remedied by the Company within 30 days
after receiving the notice and (iii) the Employee separates from service with
the Company no later than 30 days following the last day of the cure period in
clause (ii).


(iii)“Change in Control Event” shall mean:


(A)The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control Event: (1) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (2) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by


4

--------------------------------------------------------------------------------





the Company or any corporation controlled by the Company, or (3) any acquisition
by any entity pursuant to a Business Combination (as defined below) which
complies with clauses (x) and (y) of subsection (C) of this definition; or


(B)Such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
to the Company), where the term “Continuing Director” means at any date a member
of the Board (x) who was a member of the Board on the date of the initial
adoption of this Agreement by the Board or (y) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; or


(C)The consummation of a merger, consolidation, reorganization, recapitalization
or share exchange involving the Company or a sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”),
unless, immediately following such Business Combination, each of the following
two conditions is satisfied: (x) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock or other common equity and the combined
voting power of the then-outstanding securities entitled to vote generally in
the election of directors, respectively, of the resulting or acquiring
corporation or other form of entity in such Business Combination (which shall
include, without limitation, a corporation which as a result of such transaction
owns the Company or substantially all of the Company’s assets either directly or
through one or more subsidiaries) (such resulting or acquiring corporation or
entity is referred to herein as the “Acquiring Corporation”) in substantially
the same proportions as their ownership of the Outstanding Company Common Stock
and Outstanding Company Voting Securities, respectively, immediately prior to
such Business Combination and (y) no Person (excluding the Acquiring Corporation
or any employee benefit plan (or related trust) maintained or sponsored by the
Company or by the Acquiring Corporation) beneficially owns, directly or
indirectly, 50% or more of the then-outstanding shares of common stock of the
Acquiring Corporation, or of the combined voting power of the then-outstanding
securities of such corporation entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to the
Business Combination).




5

--------------------------------------------------------------------------------





Notwithstanding the foregoing, where required to avoid extra taxation under
Section 409A, a Change in Control must also satisfy the requirements of Treas.
Reg. Section 1.409A-3(a)(5).


(iv)“Disability” shall be deemed to have occurred when the Employee shall have
been unable to perform his duties by reason of illness or incapacity for a
period of 120 consecutive days in any period of 52 consecutive weeks, as
determined in good faith by the Board in accordance with applicable law.


5.Compensation upon Termination.


(a)In the event the Employee’s employment is terminated by the Company for
Cause, by the Employee without Good Reason or due to the death or Disability of
the Employee, the Company shall pay to the Employee (i) any earned but unpaid
base salary and, to the extent consistent with general Company policy or
applicable law, accrued but unused vacation/paid time off through and including
the date the Employee’s employment with the Company ends, to be paid in
accordance with the Company’s regular payroll practices and with applicable law
but no later than the next regularly scheduled pay period, (ii) unreimbursed
business expenses in accordance with the Company’s policies for which expenses
the Employee has provided appropriate documentation, to be paid in accordance
with Section 14.2, and (iii) any amounts or benefits to which the Employee is
then entitled under the terms of the benefit plans (other than severance) then
sponsored by the Company in accordance with their terms (and not accelerated to
the extent acceleration does not satisfy Section 409A as defined below)).
Medical/dental insurance as an Employee of the Company will cease upon the date
employment ends (or such later date as the insurance policies provide), and the
Employee will be eligible for continuation of such coverage pursuant to COBRA at
his expense except as provided below (or prohibited under COBRA).


(b)In the event the Employee’s employment terminates as a result of a
termination by the Employee for Good Reason, or a termination by the Company
without Cause (except for a termination covered by 5(c)), in addition to the
compensation and benefits described in Section 5(a), (i) the Employee shall
receive payments equal to nine months of the Employee’s then base salary ratably
over a period of nine months in accordance with the Company’s then current
payroll policies and practices, and a payment equal in amount to his target
bonus for the year of termination, pro-rated to reflect days elapsed from the
beginning of the bonus year to the date of termination over 365 and paid on or
around the date of the first installment of the salary-based severance, and (ii)
the Company will pay any difference between the COBRA premium and the amount the
Employee would otherwise be responsible for with respect to the medical and
dental coverage elected for a period of nine months from the date such
termination or as long as the Employee is eligible for and elects to be covered
by COBRA, whichever period is shorter. At the end of this period, the Employee
is eligible to continue coverage for the balance of the statutory period under
COBRA, provided that the Employee pays


6

--------------------------------------------------------------------------------





the COBRA premium. Notwithstanding the foregoing, the Company may end the
payment of premiums earlier (but not the Employee’s eligibility for COBRA) if it
reasonably determines that applicable laws or regulations are reasonably likely
to cause the payment of these premiums to trigger taxes or penalties on the
Company or other participants or, to the extent the Employee would be taxed on
more than the amount of the premiums, to the Employee.


(c)In the event that, within 12 months following a Change in Control Event, the
Employee’s employment terminates as a result of a termination by the Employee
for Good Reason, or a termination by the Company or its successor without Cause,
in addition to the compensation and benefits described in Section 5(a), the
Employee shall receive (i) one times the sum of (x) the Employee’s then base
salary (or if the base salary was reduced within 12 months following a Change in
Control Event from the level in effect immediately before the consummation of
that event, the level before such reduction) and (y) an amount equal to the full
target bonus for the year of termination, such sum to paid ratably over a period
of 12 months in accordance with the Company’s then current payroll policies and
practices and (ii) an amount equal to a portion of the same year’s target bonus,
pro-rated to reflect days elapsed from the beginning of the bonus year to the
date of termination over 365, with the payment in clause (ii) to be made on or
around the date of the first installment of the payments under clause (i). If
severance is due under the proceeding sentence, the Company will also pay any
difference between the COBRA premium and the amount the Employee would otherwise
be responsible for with respect to the medical and dental coverage elected for a
period of 12 months from the date of such termination or as long as the Employee
is eligible for and elects to be covered by COBRA, whichever period is shorter.
At the end of this period, the Employee is eligible to continue coverage for the
balance of the statutory period under COBRA, provided that the Employee pays the
COBRA premium. Notwithstanding the foregoing, the Company may end the payment of
premiums earlier (but not the Employee’s eligibility for COBRA) if it reasonably
determines that applicable laws or regulations are reasonably likely to cause
the payment of these premiums to trigger taxes or penalties on the Company or
other participants or, to the extent the Employee would be taxed on more than
the amount of the premiums, to the Employee. The benefits provided under this
Section 5(c) shall be in lieu of any benefits to which the Employee would have
otherwise been entitled pursuant to Section 5(b) of this Agreement.


(d)The receipt of any severance benefits provided for under this Agreement or
otherwise shall be dependent upon the Employee’s delivery to the Company of an
effective general release of claims in a form provided by the Company. Such
release must be delivered and become irrevocable within 60 days (or such shorter
period as the Company may specify at the time) of the date of the Employee’s
termination of employment. Payment of the benefits shall be made or commence no
later than the first payroll period following the date on which the release
becomes irrevocable. Notwithstanding the foregoing, if the 60th day following
the termination of employment occurs in the calendar year following the year of
the Employee’s termination of


7

--------------------------------------------------------------------------------





employment then the severance payments shall not be made or commence prior to
January 1 of the year following such termination of employment, and in any
event, payment of benefits under this subparagraph shall be subject to the
provisions of Section 14 to the extent applicable.


(e)The benefits provided for the Employee under this Agreement shall be the sole
payments and benefits for which the Employee shall be eligible at the conclusion
of his employment with the Company for any reason (other than as provided under
the terms of any equity compensation plans or awards) and shall supersede any
and all prior agreements or arrangements for post-termination benefits or
severance.


6.Notices. All notices, instructions, demands, claims, requests and other
communications given hereunder or in connection herewith shall be in writing.
Any such communication shall be sent either (a) by registered or certified mail,
return receipt requested, postage prepaid, or (b) via a reputable nationwide
overnight courier service, in each case to the address set forth below. Any such
communication shall be deemed to have been delivered two business days after it
is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent via a reputable nationwide
overnight courier service.
To the Company:
Curis, Inc.
4 Maguire Road
Lexington, MA 02421
Facsimile: (617) 503-6501
Attention: Chief Executive Officer
 
 
To the Employee:
The Employee’s home address as reflected on the Company’s personnel records
 
 

Either party hereto may give any notice, instruction, demand, claim, request or
other communication hereunder using any other means (including personal
delivery, expedited courier, messenger service, telecopy, telex, ordinary mail
or electronic mail), but no such communication shall be deemed to have been duly
given unless and until it actually is received by the party for which it is
intended. Either party hereto may change the address to which notices,
instructions, demands, claims, requests and other communications hereunder are
to be delivered by giving the other party hereto notice in the manner set forth
in this Section 6.
7.Entire Agreement. This Agreement supersedes all prior agreements, whether oral
or written, by any officer, employee or representative of any party hereto in
respect of the subject matter contained herein; and any prior agreement of the
parties hereto in respect of the subject matter contained herein is hereby
terminated and cancelled (other than the Non-disclosure and Assignment of
Inventions Agreement dated July 25, 2016 by and between Employee and the
Company).




8

--------------------------------------------------------------------------------





8.Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Employee.


9.Governing Law. Except as set forth in Section 13.14, the Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts without giving effect to principles of conflicts of laws. Except
as set forth in Section 13.16, any action, suit, or other legal proceeding which
is commenced to resolve any matter arising under or relating to any provision of
the Agreement shall be commenced only in a court of the Commonwealth of
Massachusetts (or, if appropriate, a federal court located within
Massachusetts), and the Company and the Employee each consents to the
jurisdiction of such a court.


10.Successors and Assigns. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform the Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in the
Agreement, “Company” shall mean the Company as defined above and any successor
to its business or assets as aforesaid which assumes and agrees to perform the
Agreement, by operation of law or otherwise.


11.Miscellaneous.


11.1No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.


11.2The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.


11.3In case any provision of this Agreement shall be invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.


12.No Duty to Seek Employment. The Employee and the Company acknowledge and
agree that nothing contained in this Agreement shall be construed as requiring
the Employee to seek or accept alternative or replacement employment in the
event of his termination of employment by the Company for any reason, and no
payment or benefit payable hereunder shall be conditioned on the Employee’s
seeking or accepting such alternative or replacement employment.


13.Indemnification. Until the later of (1) six years after the date that the
Employee shall have ceased to serve as an employee or officer of the Company or,
at the request of the Company, as a director, officer, partner, trustee, member,
employee or agent of another


9

--------------------------------------------------------------------------------





corporation, partnership, joint venture, trust, limited liability company or
other enterprise or (2) the final termination of all Proceedings (as defined
below) pending on the date set forth in clause (1) in respect of which the
Employee is granted rights of indemnification or advancement of Expenses (as
defined below) hereunder and of any proceeding commenced by the Employee
pursuant to Section 13.8 of this Agreement relating thereto, the Company shall
provide indemnification to the Employee as follows:


13.1Indemnification in Third-Party Proceedings. The Company shall indemnify the
Employee in accordance with the provisions of this Section 13.1 if the Employee
was or is a party to or threatened to be made a party to or otherwise involved
in any Proceeding (other than a Proceeding by or in the right of the Company to
procure a judgment in its favor) by reason of the Employee’s Corporate Status or
by reason of any action alleged to have been taken or omitted in connection
therewith, against all Expenses, judgments, fines, penalties and amounts paid in
settlement actually and reasonably incurred by or on behalf of the Employee in
connection with such Proceeding, if the Employee acted in good faith and in a
manner which the Employee reasonably believed to be in, or not opposed to, the
best interests of the Company and, with respect to any criminal Proceeding, had
no reasonable cause to believe that his conduct was unlawful. The termination of
any Proceeding by judgment, order, settlement, conviction or upon a plea of
guilty or nolo contendere or its equivalent, shall not, of itself, create a
presumption that the Employee did not act in good faith and in a manner which
the Employee reasonably believed to be in, or not opposed to, the best interests
of the Company, and, with respect to any criminal Proceeding, had reasonable
cause to believe that his conduct was unlawful.


13.2Indemnification in Proceedings by or in the Right of the Company. The
Company shall indemnify the Employee in accordance with the provisions of this
Section 13.2 if the Employee was or is a party to or threatened to be made a
party to or otherwise involved in any Proceeding by or in the right of the
Company to procure a judgment in its favor by reason of the Employee’s Corporate
Status (as defined below) or by reason of any action alleged to have been taken
or omitted in connection therewith, against all Expenses and, to the extent
permitted by law, amounts paid in settlement actually and reasonably incurred by
or on behalf of the Employee in connection with such Proceeding, if the Employee
acted in good faith and in a manner which the Employee reasonably believed to be
in, or not opposed to, the best interests of the Company, except that no
indemnification shall be made under this Section 13.2 in respect of any claim,
issue, or matter as to which the Employee shall have been adjudged to be liable
to the Company, unless, and only to the extent, that the Court of Chancery of
Delaware or the court in which such action or suit was brought shall determine
upon application that, despite the adjudication of such liability but in view of
all the circumstances of the case, the Employee is fairly and reasonably
entitled to indemnity for such Expenses as the Court of Chancery or such other
court shall deem proper.


13.3Exceptions to Right of Indemnification. Notwithstanding anything to the
contrary in this Agreement, except as set forth in Section 13.8, the Company
shall not indemnify the Employee in connection with a Proceeding (or part
thereof) initiated by the Employee unless the initiation thereof was approved by
the Board. Notwithstanding anything to the contrary in this Agreement, the
Company shall not indemnify the Employee to the extent the Employee is


10

--------------------------------------------------------------------------------





reimbursed from the proceeds of insurance, and in the event the Company makes
any indemnification payments to the Employee and the Employee is subsequently
reimbursed from the proceeds of insurance, the Employee shall promptly refund
such indemnification payments to the Company to the extent of such insurance
reimbursement.


13.4Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that the Employee has been
successful, on the merits or otherwise, in defense of any Proceeding or in
defense of any claim, issue or matter therein, the Employee shall be indemnified
against all Expenses incurred by or on behalf of Employee in connection
therewith. Without limiting the foregoing, if any Proceeding or any claim, issue
or matter therein is disposed of, on the merits or otherwise (including a
disposition without prejudice), without (i) the disposition being adverse to the
Employee, (ii) an adjudication that the Employee was liable to the Company,
(iii) a plea of guilty or nolo contendere by the Employee, (iv) an adjudication
that Employee did not act in good faith and in a manner the Employee reasonably
believed to be in or not opposed to the best interests of the Company, and (v)
with respect to any criminal proceeding, an adjudication that the Employee had
reasonable cause to believe his conduct was unlawful, the Employee shall be
considered for the purposes hereof to have been wholly successful with respect
thereto.


13.5Notification and Defense of Claim. As a condition precedent to the
Employee’s right to be indemnified, the Employee must notify the Company in
writing as soon as practicable of any Proceeding for which indemnity will or
could be sought. With respect to any Proceeding of which the Company is so
notified, the Company will be entitled to participate therein at its own expense
and/or to assume the defense thereof at its own expense, with legal counsel
reasonably acceptable to the Employee. After notice from the Company to the
Employee of its election so to assume such defense, the Company shall not be
liable to the Employee for any legal or other expenses subsequently incurred by
the Employee in connection with such Proceeding, other than as provided below in
this Section 13.5. The Employee shall have the right to employ his own counsel
in connection with such Proceeding, but the fees and expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of the Employee unless (i) the employment of counsel by
the Employee has been authorized by the Company, (ii) counsel to the Employee
shall have reasonably concluded that there may be a conflict of interest or
position on any significant issue between the Company and the Employee in the
conduct of the defense of such Proceeding or (iii) the Company shall not in fact
have employed counsel to assume the defense of such Proceeding, in each of which
cases the fees and expenses of counsel for the Employee shall be at the expense
of the Company, except as otherwise expressly provided by this Agreement. The
Company shall not be entitled, without the consent of the Employee, to assume
the defense of any claim brought by or in the right of the Company or as to
which counsel for the Employee shall have reasonably made the conclusion
provided for in clause (ii) above. The Company shall not be required to
indemnify the Employee under this Agreement for any amounts paid in settlement
of any Proceeding effected without its written consent. The Company shall not
settle any Proceeding in any manner which would impose any penalty or limitation
on the Employee without the Employee’s written consent. Neither the Company nor
the Employee will unreasonably withhold or delay their consent to any proposed
settlement.


11

--------------------------------------------------------------------------------





13.6Advancement of Expenses. Subject to the provisions of Section 13.7 of this
Agreement, in the event that the Company does not assume the defense pursuant to
Section 13.5 of this Agreement of any Proceeding of which the Company receives
notice under this Agreement, any Expenses incurred by or on behalf of the
Employee in defending such Proceeding shall be paid by the Company in advance of
the final disposition of such Proceeding; provided, however, that the payment of
such Expenses incurred by or on behalf of the Employee in advance of the final
disposition of such Proceeding shall be made only upon receipt of an undertaking
by or on behalf of the Employee to repay all amounts so advanced in the event
that it shall ultimately be determined that the Employee is not entitled to be
indemnified by the Company as authorized in this Agreement. Such undertaking
shall be accepted without reference to the financial ability of the Employee to
make repayment.


13.7Procedure for Indemnification. In order to obtain indemnification or
advancement of Expenses pursuant to Sections 13.1, 13.2, 13.4 or 13.6 of this
Agreement, the Employee shall submit to the Company a written request. Any such
indemnification or advancement of Expenses shall be made promptly, and in any
event within 30 days after receipt by the Company of the written request of the
Employee, unless with respect to requests under Sections 13.1, 13.2 or 13.6 the
Company determines within such 30-day period that the Employee did not meet the
applicable standard of conduct set forth in Section 13.1 or 13.2, as the case
may be. Such determination, and any determination that advanced Expenses must be
repaid to the Company, shall be made in each instance (i) by a majority vote of
the directors of the Company consisting of persons who are not at that time
parties to the Proceeding (“disinterested directors”), whether or not a quorum,
(ii) by a committee of disinterested directors designated by a majority vote of
disinterested directors, whether or not a quorum, (iii) if there are no
disinterested directors, or if the disinterested directors so direct, by
independent legal counsel (who may, to the extent permitted by applicable law,
be regular legal counsel to the Company) in a written opinion, or (iv) by the
stockholders of the Company.


13.8Remedies. The right to indemnification or advancement of Expenses as
provided by this Agreement shall be enforceable by the Employee in any court of
competent jurisdiction. Unless otherwise required by law, the burden of proving
that indemnification is not appropriate shall be on the Company. Neither the
failure of the Company to have made a determination prior to the commencement of
such action that indemnification is proper in the circumstances because the
Employee has met the applicable standard of conduct, nor an actual determination
by the Company pursuant to Section 13.7 that the Employee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that the Employee has not met the applicable standard of conduct.
The Employee’s expenses (of the type described in the definition of “Expenses”
below) reasonably incurred in connection with successfully establishing the
Employee’s right to indemnification, in whole or in part, in any such Proceeding
shall also be indemnified by the Company.


13.9Partial Indemnification. If the Employee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties or amounts paid in settlement actually and
reasonably incurred by or on behalf of the Employee in connection with any
Proceeding but not, however, for the total


12

--------------------------------------------------------------------------------





amount thereof, the Company shall nevertheless indemnify the Employee for the
portion of such Expenses, judgments, fines, penalties or amounts paid in
settlement to which the Employee is entitled.


13.10Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Employee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.


13.11Indemnification Hereunder Not Exclusive. The indemnification and
advancement of Expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which the Employee may be entitled under the Company’s
Certification of Incorporation, the By-Laws, any other agreement, any vote of
stockholders or disinterested directors, the General Corporation Law of
Delaware, any other law (common or statutory), or otherwise, both as to action
in the Employee’s official capacity and as to action in another capacity while
holding office for the Company. Nothing contained in this Agreement shall be
deemed to prohibit the Company from purchasing and maintaining insurance, at its
expense, to protect itself or the Employee against any expense, liability or
loss incurred by it or the Employee in any such capacity, or arising out of the
Employee’s status as such, whether or not the Employee would be indemnified
against such expense, liability or loss under this Agreement; provided that the
Company shall not be liable under this Agreement to make any payment of amounts
otherwise indemnifiable hereunder if and to the extent that the Employee has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise.


13.12Definitions. As used in this Section 13:


(a)The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternative dispute resolution proceeding,
administrative hearing or other proceeding, whether brought by or in the right
of the Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, and any appeal therefrom.


(b)The term “Corporate Status” shall mean the status of a person who is or was a
director or officer of the Company, or is or was serving, or has agreed to
serve, at the request of the Company, as a director, officer, partner, trustee,
member, employee or agent of another corporation, partnership, joint venture,
trust, limited liability company or other enterprise.


(c)The term “Expenses” shall include, without limitation, attorneys’ fees,
retainers, court costs, transcript costs, fees and expenses of experts, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and other disbursements or expenses of the types
customarily incurred in connection with investigations, judicial or
administrative proceedings or appeals, but shall not include the amount of
judgments, fines or penalties against the Employee or amounts paid in settlement
in connection with such matters.


13

--------------------------------------------------------------------------------





(d)References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Company”
shall include any service as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by, such director,
officer, employee, or agent with respect to an employee benefit plan, its
participants, or beneficiaries; and a person who acted in good faith and in a
manner such person reasonably believed to be in the interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.


13.13Savings Clause. If this Section 13 or any portion thereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify the Employee as to Expenses, judgments,
fines, penalties and amounts paid in settlement with respect to any Proceeding
to the full extent permitted by any applicable portion of this Section 13 that
shall not have been invalidated and to the fullest extent permitted by
applicable law.


13.14Applicable Law. Notwithstanding anything herein to the contrary, this
Section 13 shall be governed by, and construed and enforced in accordance with,
the laws of the State of Delaware. The Employee may elect to have the right to
indemnification or reimbursement or advancement of Expenses interpreted on the
basis of the applicable law in effect at the time of the occurrence of the event
or events giving rise to the applicable Proceeding, to the extent permitted by
law, or on the basis of the applicable law in effect at the time such
indemnification or reimbursement or advancement of Expenses is sought. Such
election shall be made, by a notice in writing to the Company, at the time
indemnification or reimbursement or advancement of Expenses is sought; provided,
however, that if no such notice is given, and if the General Corporation Law of
Delaware is amended, or other Delaware law is enacted, to permit further
indemnification of the directors and officers, then the Employee shall be
indemnified to the fullest extent permitted under the General Corporation Law,
as so amended, or by such other Delaware law, as so enacted.


13.15Enforcement. The Company expressly confirms and agrees that it has entered
into this Agreement in order to induce the Employee to continue to serve as an
officer of the Company, among other things, and acknowledges that the Employee
is relying upon this Agreement in continuing in such capacity.


13.16Consent to Suit. In the case of any dispute under or in connection with
this Section 13, the Employee may only bring suit against the Company in the
Court of Chancery of the State of Delaware. The Employee hereby consents to the
exclusive jurisdiction and venue of the courts of the State of Delaware, and the
Employee hereby waives any claim the Employee may have at any time as to forum
non conveniens with respect to such venue. The Company shall have the right to
institute any legal action arising out of or relating to this Section 13 in any
court of competent jurisdiction. Any judgment entered against either of the
parties in any proceeding hereunder may be entered and enforced by any court of
competent jurisdiction.




14

--------------------------------------------------------------------------------





14.Section 409A of the Internal Revenue Code.


14.1The following rules shall apply with respect to distribution of the payments
and benefits, if any, to be provided to the Employee under Section 5:


(a)It is intended that each installment of the payments and benefits provided
under Section 5 shall be treated as a separate “payment” for purposes of Section
409A. Neither the Company nor the Employee shall have the right to accelerate or
defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A;


(b)If, as of the date of the “separation from service” of the Employee from the
Company, the Employee is not a “specified employee” (each within the meaning of
Section 409A), then each installment of the payments and benefits shall be made
on the dates and terms set forth in Section 5; and


(c)If, as of the date of the “separation from service” of the Employee from the
Company, the Employee is a “specified employee” (each, for purposes of this
Agreement, within the meaning of Section 409A), as determined by the Company in
accordance with its procedures, by which determination the Employee hereby
agrees that he is bound, then:


(i)Each installment of the payments and benefits due under Section 5 that are
paid within the Short-Term Deferral Period (as hereinafter defined) shall be
treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A. For
purposes of this Agreement, the “Short-Term Deferral Period” means the period
ending on the later of the 15th day of the third month following the end of the
Employee’s tax year in which the Employee’s separation from service occurs and
the 15th day of the third month following the end of the Company’s tax year in
which the Employee’s separation from service occurs;


(ii)Each installment of the payments and benefits due under Section 5 that is
not paid within the Short-Term Deferral Period and that would, absent this
subsection, be paid within the six-month period following the “separation from
service” of the Employee of the Company shall not be paid until the date that is
six months and one day after such separation from service (or, if earlier, 10
days following the death of the Employee), with any such installments that are
required to be delayed being accumulated during the six-month period and paid in
a lump sum on the date that is six months and one day following the Employee’s
separation from service (or, with respect to payment after death, as soon as
reasonably practicable and within the time limits permitted by Section 409A),
and any remaining payments will be paid on their original schedule and any
subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this


15

--------------------------------------------------------------------------------





sentence shall not apply to any installment of payments and benefits if and to
the maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service) or Treasury
Regulation 1.409A-1(b)(9)(iv) (relating to reimbursements and certain other
separation payments). Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of the second taxable year of the Employee following the taxable year
of the Employee in which the separation from service occurs. A comparable six
month delay will apply to any other payments and benefits received by Employee
under other compensatory arrangements if and to the extent required for
compliance with Section 409A.


(d)The determination of whether and when the Employee’s separation from service
from the Company has occurred shall be made and in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section 1.409A-1(h).
Solely for purposes of this subsection (d), “Company” shall include all persons
with whom the Company would be considered a single employer under Section 414(b)
and 414(c) of the Code.


14.2All payments and benefits provided under this Agreement are intended to
either comply with or be exempt from Section 409A and this Agreement shall be
administered and construed accordingly. The Company makes no representations or
warranty and shall have no liability to the Employee or any other person if any
payments made under this Agreement are determined to constitute deferred
compensation subject to Section 409A but not to satisfy the conditions of that
section. All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to Section
409A, including, where applicable, the requirements that (i) any reimbursement
is for expenses incurred during the Employee’s lifetime (or during a shorter
period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the calendar
year following the year in which the expense is incurred and (iv) the right to
reimbursement is not subject to set off or liquidation or exchange for any other
benefit.


15.Parachute Treatment. Notwithstanding any other provision of this Agreement to
the contrary, if payments made hereunder or otherwise are considered “excess
parachute payments” under Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), then such excess parachute payments plus any other
payments made by the Company and its affiliates that the Employee is entitled to
receive that are considered excess parachute payments shall be limited to the
greatest amount that may be paid to the Employee under Section 280G of the Code
without causing any loss of deduction to the Company under such Code Section,
but only if, by reason of such reduction, the “Net After Tax Benefit” (as
defined below) to the


16

--------------------------------------------------------------------------------





Employee shall exceed the net after tax benefit if such reduction was not made.
“Net After Tax Benefit” for purposes of this Agreement shall mean the sum of (i)
the total amounts payable to the Employee that would constitute an “excess
parachute payment” within the meaning of Section 280G of the Code less (ii) the
amount of federal, state and other income taxes payable with respect to the
foregoing calculated at the maximum marginal tax rate for each year in which the
foregoing shall be paid to the Employee (based upon the rate in effect for such
year as set forth in the Code at the time of termination of employment or the
applicable change in control), less (iii) the amount of excise taxes imposed
with respect to the payments and benefits described above by Section 4999 of the
Code. The determination of whether payments would be considered excess parachute
payments and the calculation of all the amounts referred to in this section
shall be made reasonably and in good faith by the parties, provided, that if the
parties cannot agree, then such determination (and supporting calculations)
shall be made by attorneys, accountants, or an executive compensation consulting
firm each as selected by the Company at the expense of the Company (the “280G
Service Providers”). Any determination by the 280G Service Providers made in
good faith shall be binding upon the Company and the Employee.


16.Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
September 11, 2019.
Signatures on Following Page


17

--------------------------------------------------------------------------------





 
CURIS, INC.
 
 
 
By: /s/ James E. Dentzer
Name: James E. Dentzer
Title: President and Chief Executive Officer
 
EMPLOYEE
 
 
 
By: /s/ William E. Steinkrauss
William E. Steinkrauss







18